Order issued June 15, 2021




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00464-CV
                             ———————————
BDTP. LLC, SHAWN NYAHAY, AND WESLEY T. FORTUNE, Appellants
                                          V.
  UNITED STRUCTURES OF AMERICA, INC.; PRECISION BUILDING
   SYSTEMS, INC., ERWIN WEEKS CRAWFORD, IV AND ASHLEY
                    CRAWFORD, Appellees


                    On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-48435


                            MEMORANDUM ORDER

      Because appellants failed to make payment arrangements for the filing of the

reporter’s record, this Court issued an order on January 5, 2021, advising appellants

that the Court would consider and decide those issues that did not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c). Appellants’ briefs were due to

be filed on February 4, 2021.

      Appellant, Wesley T. Fortune, filed a pro se brief on February 8, 2021. The

reporter’s record was filed on March 1, 2021.       Appellees Precision Building

Systems, Inc., Erwin Weeks Crawford IV, and Ashley Crawford, who are

represented by counsel, filed a brief on March 24, 2021. Appellee United Structures

of America, Inc., also represented by counsel, filed a brief on March 24, 2021. On

April 19, 2021, appellant Shawn Nyahay filed a pro se brief.

      Appellant, BDTP, LLC, as well as other appellants, Shawn Nyahay and

Wesley T. Fortune, were represented by counsel until October 2020 when counsel

withdrew. Although Nyahay and Fortune may continue pro se, “[e]xcept for the

performance of ministerial tasks, corporations may appear and be represented only

by a licensed attorney.” MHL Homebuilder LLC v. Dabal/Graphic Resource, No.

14–05–00295–CV, 2005 WL 1404475, at *1 (Tex. App.—Houston [14th Dist.] June

16, 2005, no pet.) (per curiam) (mem. op.) (citing Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex. 1996)).

      Accordingly, on March 30, 2021, this Court issued an order advising appellant

BDTP that it could appear in this Court only if represented by counsel and granting

BDTP additional time to hire counsel. The Court advised BDTP that the appeal




                                         2
might be dismissed unless BDTP responded within 20 days, or by April 19, 2021.

No counsel appeared for BDTP.

      On April 19, 2021, BDTP filed a motion for extension of time to hire counsel.

Appellee, United Structures, opposed this motion and asked that we deny it and

dismiss the appeal. Because the Court could not consider a motion filed by BDTP

without counsel, we denied the motion, but the Court on its own motion granted

BDTP additional time to hire counsel. The Court stated that the appeal might be

dismissed unless appellant filed a response indicating that counsel had been obtained

by May 12, 2021. No response has been received and no counsel has made an

appearance on BDTP’s behalf.

      The appeal of BDTP, Inc. is dismissed. See TEX. R. APP. P. 42.3. The appeal

of appellants Shawn Nyahay and Wesley T. Fortune will continue. Appellee United

Structures filed an amended brief on June 1, 2021. Accordingly, United Structure’s

pending motion for extension of time to file its brief is dismissed as moot. Appellees

Precision Building Systems, Erwin Weeks Crawford IV, and Ashley Crawford have

filed two motions for extension of time to file an amended brief. We grant those

motions and extend the deadline for those appellees to file its amended brief to June

30, 2021.

      This interlocutory order will become final when a judgment is issued in this

cause number.


                                          3
      It is so ORDERED.

                               PER CURIAM

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




                                       4